           Case 3:19-cr-02296-WQH Document 108 Filed 03/01/21 PageID.330 Page 1 of 5
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
                UNITED STATES OF AMERICA                            JUDGMENT IN A CRIMINAL CASE
                                  V.                                (For Offenses Committed On or After November 1, 1987)
                    ADAM LEDESMA(!)
                                                                       Case Number:          3:19-CR-02296-WQH

                                                                    David J Zu        an

USM Number                        75243-298
                                                                    Defendant's Attorney                                                  f .J·
                                                                                                                        "* ,,~~~'..,,•~-' ,·~-.

• -                                                                                                            1,(/,R   !J     1 2021
THE DEFENDANT:
lZl pleaded guilty to count(s)         2 of the Superseding Information

D    was found guilty on count( s)
     after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense                                                                                                Connt
21 :84 l(a)(l),846; 21 :853 - Conspiracy To Manufacture Controlled Substances; Criminal Forfeiture                                         2s




    The defendant is sentenced as provided in pages 2 through                 5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D    The defendant has been found not guilty on count(s)

lZl Count( s)    Remaining count                              is         dismissed on the motion of the United States.

lZl Assessment: $100.00 imposed


•    JVTA Assessment•: $

     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
lZl No fine                   •    Forfeiture pursuant to order filed                                            , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                   March 1 2021


                                                                   HON. WILLIAM Q.                    S
                                                                   UNITED STATES DISTRICT JUDGE
                Case 3:19-cr-02296-WQH Document 108 Filed 03/01/21 PageID.331 Page 2 of 5
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                ADAM LEDESMA (I)                                                         Judgment - Page 2 of 5
    CASE
- - - -
         NUMBER:              3:_1_9-CR-02296-WQH

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody oftbe Federal Bureau of Prisons to be imprisoned for a total term of:
     Twenty (20) months




     D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     D     The court makes the following recommendations to the Bureau of Prisons:




    D      The defendant is remanded to the custody of the United States Marshal.

    D     The defendant must surrender to the United States Marshal for this district:
          D at                             A.M.             on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    ---------
          •      as notified by the United States Marshal.

          The defendant must surrender for service of sentence at the institution designated by the Bureau of
          Prisons:
          IZI    by 8/20/2021 at noon.
          D      as notified by the United States Marshal.
          •      as notified by the Probation or Pretrial Services Office.

                                                          RETURN
    I have executed this judgment as follows:

          Defendant delivered on                                             to _ _ _ _ _ _ _ _ _ _ _ _ _ __

    at
         ------------ ,                        with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                         By                   DEPUTY UNITED STATES MARSHAL



                                                                                                   3:19-CR-02296-WQH
                 Case 3:19-cr-02296-WQH Document 108 Filed 03/01/21 PageID.332 Page 3 of 5
      ~O 245B (CASD Rev. 1/19) Judgment in a Criminal Case

        DEFENDANT:             ADAM LEDESMA (1)                                                              Judgment - Page 3 of 5
        CASE        NUMBER:
------------ -- -----   - -    3: l 9~CR~02296-WQH ~··.

                                                   SUPERVISED RELEASE
  Upon release from imprisonment, the defendant will be on supervised release for a term of:
  Four (4) years

                                               MANDATORY CONDITIONS
  1. The defendant must not commit another federal, state or local crime.
  2. The defendant must not unlawfully possess a controlled substance.
  3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
     controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
     two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
     than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
            • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
               risk of future substance abuse. (check if applicable)
 4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
      a sentence ofrestitution. (check if applicable)
 5.   ~The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
      applicable)
 7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
 The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
 conditions on the attached page.




                                                                                                         3:19-CR-02296-WQH
              Case 3:19-cr-02296-WQH Document 108 Filed 03/01/21 PageID.333 Page 4 of 5
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                  ADAM LEDESMA (I)                                                                        Judgment - Page 4 of 5
 _CASE NUMBER:                3: 19-CR-02296-WQ~H_ __

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instrocts the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instroctions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant mnst report to the probation officer
   as instrocted.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer trothfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defeodant must try to find full-
   time employment, uoless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a frrearm, ammunition, destroctive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instroction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instroctions of the probation officer related to the conditions of supervision.



                                                                                                                    3: 19-CR-02296-WQH
           Case 3:19-cr-02296-WQH Document 108 Filed 03/01/21 PageID.334 Page 5 of 5
'AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:             ADAM LEDESMA(!)                                                        Judgment - Page 5 of 5
 CASE NUMBER:           _J: 1_9-CR-02226_,W_QH __

                                  SPECIAL CONDITIONS OF SUPERVISION


     I. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.


     2. Provide complete disclosure of personal and business financial records to the probation officer as
        requested.

     3. Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any
        other electronic communications or data storage devices or media, and effects to search at any time, with
        or without a warrant, by any law enforcement or probation officer with reasonable suspicion concerning
        a violation of a condition of probation/supervised release or unlawful conduct, and otherwise in the lawful
        discharge of the officer's duties. 18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to submit to a search may
        be grounds for revocation; you must warn any other residents that the premises may be subject to searches
        pursuant to this condition.

II




                                                                                            3:19-CR-02296-WQH
